SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three month period ended January 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53028 WESTMOUNTAIN INDEX ADVISOR, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315498 (State or other jurisdiction of incorporation) (IRS Employer File Number) 2186 S. Holly St., Suite 104 Denver, CO (Address of principal executive offices) (zip code) (303) 800-0678 (Registrant's telephone number, including area code) Securities to be Registered Pursuant to Section 12(b) of the Act: None Securities to be Registered Pursuant to Section 12(g) of the Act: Common Stock, $0.001 per share par value Indicate by check mark whether the registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes: oNo: o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting Company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting Company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act):Yes: oNo: þ As of March 12,2012, the Company had 19,119,028 shares of $0.001 par value common stock issued. FORM 10-Q TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of January 31, 2012 (unaudited) and October 30, 2011 3 Consolidated Statements of Operations for the three months ended January 31, 2012 and 2011 and from inception to January 31, 2012 (unaudited) 4 Consolidated Statement of Cash Flows for the three months ended January 31, 2012 and 2011 and from inception to January 31, 2012 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 Signatures 25 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS WESTMOUNTAIN INDEX ADVISOR, INC. AND SUBSIDIARIES A DEVELOPMENT STAGE COMPANY CONSOLIDATED BALANCE SHEETS January 31, 2012 October 31, 2011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ Prepaid expenses Other current assets - related party Total current assets EQUIPMENT, NET OTHER ASSETS Contractual rights Mining claims Security deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accounts payable - related parties Accrued payroll and vacation Accrued expenses - related parties Accrued interest - Promissory note - Other current liabilities Total current liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock, $.10 par value; 1,000,000 shares authorized, -0- shares issued and outstanding at January 31, 2012 and October 31, 2011, respectively - - Common stock - $0.001 par value, 200,000,000 shares authorized, 19,119,028 and 18,450,354 shares issued and outstanding at Janaury 31, 2012 and October 31, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to consolidated financial statements. 3 WESTMOUNTAIN INDEX ADVISOR, INC. AND SUBSIDIARIES A DEVELOPMENT STAGE COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Three Months Ended From March 25, 2010 (Inception) to January 31, 2012 January 31, 2011 January 31, 2012 REVENUE $
